DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits of Application No. 16/628,069 filed on 1/2/2020. Claims 1-16 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/9/2020 has been considered.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 7-8 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nfonguem et al. (U.S. 2016/0355253).
Regarding claim 1, Nfonguem discloses (fig. 4) a mechanical actuator system for interacting with a mechanical load, the system comprising: 

a source of rotational energy 20; 
a first adjustable-engagement clutch 30A having an input port 33A and an output port 35A, the input port being coupled to the source of rotational energy for rotation therewith and the output port being coupled to the first input port of the first mechanical differential for rotating the first input port; and 
a second adjustable-engagement clutch 30B having an input port 33B and an output port 35B, the input port being coupled to the source of rotational energy for rotation therewith and the output port being coupled to the second input port of the first mechanical differential for rotating the second input port; 
wherein the first and second clutches are coupled to the source of rotational energy and to the first mechanical differential so as to simultaneously provide antagonistic rotational energy to the first and second input ports of the first mechanical differential, and mechanical impedance of the output port of the first mechanical differential depends on a sum of. (a) a degree of engagement of the first adjustable-engagement clutch and (b) a degree of engagement of the second adjustable-engagement clutch (pgh. 0087 at least, level of coupling variably adjusted in each clutch).

Regarding claim 2, Nfonguem discloses (fig. 4) a controller 58 coupled to the first and second adjustable-engagement clutches to independently automatically control: (a) the degree of engagement of the first adjustable-engagement clutch and (b) the degree of engagement of the second adjustable-engagement clutch (pgh. 0087 at least, clutches are “controllable such that the level of coupling may be variably adjusted”). 

Regarding claim 3, Nfonguem discloses the controller is configured to automatically: calculate a difference between the degree of engagement of the first adjustable- engagement clutch and the degree of engagement of the second adjustable-engagement clutch, wherein the difference is proportional to a desired output torque of the output port of the first mechanical differential; select one adjustable-engagement clutch of the first and the second adjustable- engagement clutches to engage to a greater degree than the other of the first and the second adjustable-engagement clutches, depending on a desired direction of rotation of the output port of the first mechanical differential; and calculate a sum of the degree of engagement of the first adjustable-engagement clutch and the degree of engagement of the second adjustable-engagement clutch, wherein the sum is proportional to a desired mechanical impedance of the output port of the first mechanical differential (pgh. 0087-0095, engaging one clutch and disengaging the other turns the output in one direction, and vice versa, and controlling slippage of the clutch controls torque and speed transmitted from driving member 22 to output).

Regarding claim 4, Nfonguem discloses the first adjustable-engagement clutch comprises a first electrorheological fluid clutch; and the second adjustable-engagement clutch comprises a second electrorheological fluid clutch (pgh. 0007 at least).

Regarding claim 5, Nfonguem discloses the first adjustable-engagement clutch comprises a first magnetorheological fluid clutch; and the second adjustable-engagement clutch comprises a second magnetorheological fluid clutch (pgh. 0007 at least) .

Regarding claim 7, Nfonguem discloses the source of rotational energy comprises an electromagnetic motor (pgh. 0082). 

Regarding claim 8, Nfonguem discloses (fig. 4) the first mechanical differential comprises: a first bevel gear 34A coupled to the first input port (of the differential) for rotation 

Regarding claim 12, Nfonguem discloses a linear translator 26/40 coupled to the output port of the first mechanical differential (pgh. 0091). 

Regarding claim 13, Nfonguem discloses the linear translator comprises a lead screw (40 is a nut on a screw shaft 42, this mechanism is also called a lead screw). 

Regarding claim 14, Nfonguem discloses a second mechanical differential (fig. 3, 24A and 24C) having third and fourth input ports and a second output port, the third and fourth input ports each being configured to receive respective rotational energy and the second output port being configured to output the rotational energy received by the third and fourth input ports to a second mechanical load; a third adjustable-engagement clutch having an input port and an output port, the input port being coupled to the source of rotational energy for rotation therewith and the output port being coupled to the third input port of the second mechanical differential for rotating the third input port; and a fourth adjustable-engagement clutch having an input port and an output port, the input port being coupled to the source of rotational energy for rotation therewith and the output port being coupled to the fourth input port of the second mechanical differential for rotating the fourth input port; wherein the third and fourth clutches are coupled to the source of rotational energy and to the second mechanical differential so as to simultaneously provide antagonistic rotational energy to the third and fourth input ports of the second mechanical differential, and mechanical impedance of the output port of the second mechanical differential depends on a sum of. (a) a degree of engagement of the third adjustable-engagement clutch and (b) a degree of engagement of the fourth adjustable-engagement clutch (all parts shown in fig. 4 exist in both 24A and 24C). 
Regarding claim 15, Nfonguem discloses a controller 58 coupled to the first, second, third and fourth adjustable-engagement clutches to independently automatically control: (a) the degree of engagement of the first adjustable- engagement clutch, (b) the degree of engagement of the second adjustable-engagement clutch, (c) the degree of engagement of the third adjustable-engagement clutch and (d) the degree of engagement of the fourth adjustable-engagement clutch (pgh. 0099, “Controller 58 may be configured to generate one or more output control signals 60 (referred hereinafter as "control signal 60") to one or more power transfer devices 24, 240”).

Regarding claim 16, Nfonguem discloses a shaft 22 coupled to the source of rotational energy for rotation therewith, the shaft being coupled to the input ports of the first, second, third and fourth adjustable-engagement clutches for rotating the respective input ports of the first, second, third and fourth adjustable-engagement clutches (fig. 3), the shaft extending through respective centers of the first and second input ports of the first mechanical differential and through respective centers of the third and fourth input ports of the second mechanical differential (fig. 3).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Nfonguem et al. (U.S. 2016/0355253) in view of figure 8 of the present application as admitted prior art.
Regarding claims 9-10, Nfonguem does not appear to disclose a planetary/epicyclic type differential device as described in claim 9.  However, the present application teaches (fig. 8) the well-known differential gear train 800” (emphasis added).  In order to arrive at the claimed invention, the bevel gear differential of Nfonguem would be replaced by the well-known planetary/epicyclic differential disclosed as prior art by Applicant.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of the differential as a matter of engineering design choice.  Both bevel gear differentials and planetary differentials were known before the effective filing date, substituting one known type of differential for another involves only routine skill in the art, and upon making such substitution, the overall operation of the differential would be the same, with potentially different packaging, weight, or torque transmission capability, each with their respective pros and cons.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nfonguem et al. (U.S. 2016/0355253) in view of Robinson (U.S. 6585616).
Regarding claim 11, Nfonguem does not appear to disclose a spur-gear differential, but rather a bevel gear differential.  It is well established that spur gear differentials are known for use in drivetrains.  For example, Robinson teaches a differential 34 including either spur gears or bevel gears (col. 2 lines 57-67: “The driven members 30, 32 and the differential gears 24, 26 can be bevel gears, spur gears or any other similar arrangement”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the structure of the differential as a matter of engineering design choice.  Both bevel gear differentials and spur gear differentials were known .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Nfonguem et al. (U.S. 2016/0355253) in view of Garnier (U.S. 2622453).
Regarding claim 6, Nfonguem does not appear to disclose the clutches being friction clutches, but rather magnetorheological or electrorheological clutches.  Nfonguem discusses in pgh. 0087 that clutches 30A, 30B may be “any suitable device… to selectively couple and decouple one or more flight control surfaces to/from driving member 22”.  It is noted that a friction clutch would be one example of a suitable device to couple two shafts together.  For example, Garnier teaches (fig. 10) a friction clutch 80 used in a bevel gear system between two perpendicular shafts.  In order to arrive at the claimed invention, friction clutches would be used instead of rheological type clutches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the type of clutch as a matter of engineering design choice.  Both rheological clutches and friction clutches were known before the effective filing date, substituting one known type of clutch for another involves only routine skill in the art, and upon making such substitution, the overall operation of the differential would be the same, with potentially different packaging, weight, actuation or torque transmission capability, each with their respective pros and cons.

Prior Art
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. The documents listed on the PTO-892 are family documents and US equivalent documents to those cited on the IDS.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID MORRIS whose telephone number is (571)270-3595.  The examiner can normally be reached on Monday thru Friday; 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on (571)270-5565.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID R MORRIS/Primary Examiner, Art Unit 3659